Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                   Case No. 1:19-cv-24718-XXXX

 GUILLERMO PEREZ and VICTOR
 PEREZ,

        Plaintiffs,

 vs.

 MASTEC, INC., MASTEC NORTH
 AMERICA, INC., and MASTEC SERVICES
 COMPANY, INC.,

        Defendants.
                                                  /

                                            COMPLAINT

        Plaintiffs Guillermo Perez and Victor Perez hereby sue Defendants MasTec, Inc.

 (“MasTec”), MasTec North America, Inc. (“MNA”), and MasTec Services Company, Inc.

 (“MSC”), and allege as follows:

                                  JURISDICTION AND VENUE

        1.      Pursuant to 28 U.S.C. § 1331, the Court has original jurisdiction over Plaintiffs’

 claims arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.      The Court may exercise supplemental jurisdiction over Plaintiffs’ state law claims

 pursuant to 28 U.S.C. § 1367(a) because these claims are so related to the claims within the Court’s

 original jurisdiction that they form part of the same case or controversy.

        3.      Pursuant to 28 U.S.C. § 1391(b), venue lies in Miami-Dade County because a

 substantial part of the events giving rise to these claims occurred within this District.

                                           THE PARTIES
                                                      1
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 2 of 12




        4.      At all times material hereto, Plaintiffs resided in Florida.

        5.      MasTec, MNA, and MSC are Florida Profit Corporations that do business in

 Florida, have offices in Florida, and maintain agents in Florida.

        6.      MasTec, MNA, and MSC have interrelated operations, share common

 management, have centralized control of labor relations, or have common ownership or financial

 control, or some combination thereof. Thus, MasTec, MNA, and MSC are an integrated enterprise

 or employer as a matter of law. Each Defendant is a covered enterprise as a matter of law.

        7.      MasTec, MNA, and MSC share employees, interchange employees or exercise

 common control over employees, or some combination thereof, and work in the direct interest of

 one another. The related activities, performed through a unified operation and/or common control,

 are being done for a common business purpose. Thus, MasTec, MNA, and MSC are joint

 employers as a matter of law.

        8.      All conditions precedent have been performed or were waived or excused.

                                        NATURE OF THE CASE

        9.       This is a case about the failure to pay overtime wages.

        10.      MasTec, MNA, and MSC employed Plaintiffs, and their duties consisted primarily

 of installing home security systems for Defendants’ customers.

        11.      Plaintiffs’ normal shift typically began when they arrived to their first job and

 ended when they left their last job.

        12.      From 2015 through 2018, Plaintiffs worked on average approximately 60 hours

 per week, and sometimes worked more than 60 hours in a given week.

        13.      Supervisors, officers, and/or directors routinely instructed and even required
                                                   2
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 3 of 12



 employees to underreport or inaccurately report the number of hours they worked, and certain

 individuals within the Defendant companies would edit the number of hours reported by

 employees in order to reduce the amount of overtime paid.

        14.      Plaintiffs were at various times on paid on a piece rate basis or hourly basis.

        15.      MasTec, MNA, and MSC also failed to count the time Plaintiffs spent on shift and

 in between jobs as part of their hours and therefore failed to pay them for all of the hours he

 worked.

        16.      MasTec, MNA, and MSC also failed to count the time Plaintiffs spent at required

 training sessions and required personnel meetings or performing other tasks as part of their hours

 and therefore failed to pay him for all of the hours he worked.

               COUNT I – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                 (Against MasTec)

        17.     Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        18.     At all times material hereto, Plaintiffs were covered employees under the FLSA.

        19.     MasTec was at all times material hereto engaged in interstate commerce.

        20.     The FLSA applies to MasTec’s business activities and to Plaintiffs’ work for

 MasTec in that both affected interstate commerce for the relevant time period.

        21.     MasTec operated, individually or collectively, as an organization which sold or

 marketed its services or goods to customers throughout the United States via the internet, solicited

 funds from sources outside Florida, accepted funds from sources outside of Florida, used

 telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

 funds outside of Florida, or some combination thereof.

        22.     MasTec regularly employed two or more employees for the relevant time period
                                                  3
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 4 of 12



 who handled goods or materials that travelled through interstate commerce or used

 instrumentalities of interstate commerce.

         23.    MasTec, upon information and belief, had, individually or collectively, gross

 revenues which exceeded $500,000.00 for each of the past three (3) years and has otherwise

 engaged in interstate commerce.

         24.    The services performed by Plaintiffs affected interstate commerce.

         25.    Thus, MasTec was at all time material hereto an enterprise engaged in commerce

 or in the production of goods or services for commerce.

         26.    Plaintiffs were non-exempt employees of MasTec who worked in excess of forty

 (40) hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

         27.    MasTec had notice of, or had actual knowledge of, all of the hours worked by

 Plaintiffs, including any hours in excess of forty (40) per week.

         28.    MasTec failed to pay Plaintiffs at the appropriate overtime rate for hours worked in

 excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

         29.    MasTec’s violations of the FLSA were willful in that it knew that it was violating

 the FLSA. Alternatively, MasTec acted in reckless disregard as to whether it was violating the

 FLSA.

         30.    Plaintiffs are entitled to liquidated damages.

         31.    Plaintiffs suffered damages as a result of MasTec’s violations.

         32.    Plaintiffs have retained the undersigned law firm to represent them in this action

 and are obligated to pay a reasonable fee and costs.

         WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment decreeing that Defendant MasTec, Inc., willfully or intentionally violated
                                                  4
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 5 of 12



 the FLSA, enjoining its violations of the FLSA, and awarding actual damages for unpaid overtime,

 liquidated damages, interest, attorneys’ fees and costs pursuant to 29 U.S.C. § 216, and any

 additional relief deemed appropriate.

                              COUNT II – UNJUST ENRICHMENT
                                      (Against MasTec)

        33.      Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        34.      Plaintiffs plead this Count in the alternative.

        35.      Plaintiffs conferred a benefit upon MasTec, including, but not limited to, working

 in excess of forty (40) hours per week.

        36.      MasTec had knowledge of, and voluntarily accepted, Plaintiffs’ services and the

 benefit conferred by Plaintiffs.

        37.      MasTec knew that they should have paid Plaintiffs 1.5 times their normal rate of

 pay for hours worked in excess of 40 hours.

        38.      MasTec was unjustly enriched by not paying Plaintiffs all compensation to which

 they were entitled.

        WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment awarding damages, interest, and any additional relief deemed appropriate

 by the Court.

                                COUNT III – QUANTUM MERUIT
                                      (Against MasTec)

        39.      Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        40.      Plaintiffs plead this Count in the alternative.

        41.      MasTec acquiesced in the provision of services by Plaintiffs.

        42.      MasTec was aware that Plaintiffs expected to be compensated.

                                                    5
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 6 of 12



        43.      MasTec failed to compensate Plaintiffs and was unjustly enriched thereby.

        WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment awarding damages, interest, and any additional relief deemed appropriate

 by the Court.

              COUNT IV – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                  (Against MNA)

        44.      Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        45.      At all times material hereto, Plaintiffs was a covered employee under the FLSA.

        46.      MNA was at all times material hereto engaged in interstate commerce.

        47.      The FLSA applies to MNA’s business activities and to Plaintiffs’ work for MNA

 in that both affected interstate commerce for the relevant time period.

        48.      MNA operated, individually or collectively, as an organization which sold or

 marketed its services or goods to customers throughout the United States via the internet, solicited

 funds from sources outside Florida, accepted funds from sources outside of Florida, used

 telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

 funds outside of Florida, or some combination thereof.

        49.      MNA regularly employed two or more employees for the relevant time period who

 handled goods or materials that travelled through interstate commerce or used instrumentalities of

 interstate commerce.

        50.      MNA, upon information and belief, had, individually or collectively, gross

 revenues which exceeded $500,000.00 for each of the past three (3) years and have otherwise

 engaged in interstate commerce.

        51.      The services performed by Plaintiffs affected interstate commerce.

                                                  6
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 7 of 12



        52.     Thus, MNA was at all time material hereto an enterprise engaged in commerce or

 in the production of goods or services for commerce.

        53.     Plaintiffs were non-exempt employees of MNA who worked in excess of forty (40)

 hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

        54.     MNA had notice of, or had actual knowledge of, all of the hours worked by

 Plaintiffs, including any hours in excess of forty (40) per week.

        55.     MNA failed to pay Plaintiffs at the appropriate overtime rate for hours worked in

 excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

        56.     MNA’s violations of the FLSA were willful in that it knew that it was violating the

 FLSA. Alternatively, MNA acted in reckless disregard as to whether it was violating the FLSA.

        57.     Plaintiffs are entitled to liquidated damages.

        58.     Plaintiffs suffered damages as a result of MNA’s violations.

        59.     Plaintiffs have retained the undersigned law firm to represent him in this action and

 are obligated to pay a reasonable fee and costs.

        WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment decreeing that Defendant MasTec North America, Inc., willfully or

 intentionally violated the FLSA, enjoining its violations of the FLSA, and awarding actual

 damages for unpaid overtime, liquidated damages, interest, attorneys’ fees and costs pursuant to

 29 U.S.C. § 216, and any additional relief deemed appropriate.

                             COUNT V – UNJUST ENRICHMENT
                                     (Against MNA)

        60.     Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        61.     Plaintiffs plead this Count in the alternative.

                                                    7
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 8 of 12



        62.      Plaintiffs conferred a benefit upon MNA, including, but not limited to, working in

 excess of forty (40) hours per week.

        63.      MNA had knowledge of, and voluntarily accepted, Plaintiffs’ services and the

 benefit conferred by Plaintiffs.

        64.      MNA knew that it should have paid Plaintiffs 1.5 times his normal rate of pay for

 hours worked in excess of 40 hours.

        65.      MNA was unjustly enriched by not paying Plaintiffs all compensation to which

 they were entitled.

        WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment awarding damages, interest, and any additional relief deemed appropriate

 by the Court.

                                COUNT VI – QUANTUM MERUIT
                                       (Against MNA)

        66.      Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

        67.      Plaintiffs plead this Count in the alternative.

        68.      MNA acquiesced in the provision of services by Plaintiffs.

        69.      MNA was aware that Plaintiffs expected to be compensated.

        70.      MNA failed to compensate Plaintiffs and was unjustly enriched thereby.

        WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

 Court enter a judgment awarding damages, interest, and any additional relief deemed appropriate

 by the Court.

              COUNT VII – FLSA VIOLATION PURSUANT TO 29 U.S.C. § 216
                                  (Against MSC)

        71.      Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

                                                    8
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 9 of 12




        72.     At all times material hereto, Plaintiffs were covered employees under the FLSA.

        73.     MSC was at all times material hereto engaged in interstate commerce.

        74.     The FLSA applies to MSC’s business activities and to Plaintiffs’ work for MSC in

 that both affected interstate commerce for the relevant time period.

        75.     MSC operated, individually or collectively, as an organization which sold or

 marketed its services or goods to customers throughout the United States via the internet, solicited

 funds from sources outside Florida, accepted funds from sources outside of Florida, used

 telephonic transmissions and sent mail and e-mail over state lines to do business, or transmitted

 funds outside of Florida, or some combination thereof.

        76.     MSC regularly employed two or more employees for the relevant time period who

 handled goods or materials that travelled through interstate commerce or used instrumentalities of

 interstate commerce.

        77.     MSC, upon information and belief, had, individually or collectively, gross revenues

 which exceeded $500,000.00 for each of the past three (3) years and have otherwise engaged in

 interstate commerce.

        78.     The services performed by Plaintiffs affected interstate commerce.

        79.     Thus, MSC was at all time material hereto an enterprise engaged in commerce or

 in the production of goods or services for commerce.

        80.     Plaintiffs were non-exempt employees of MSC who worked in excess of forty (40)

 hours during one or more workweeks within the three (3) years of the filing of this lawsuit.

        81.     MSC had notice of, or had actual knowledge of, all of the hours worked by

 Plaintiffs, including any hours in excess of forty (40) per week.

                                                  9
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 10 of 12



         82.     MSC failed to pay Plaintiffs at the appropriate overtime rate for hours worked in

  excess of forty (40) per week in violation of 29 U.S.C. §§ 201-219.

         83.     MSC’s violations of the FLSA were willful in that it knew that it was violating the

  FLSA. Alternatively, MSC acted in reckless disregard as to whether it was violating the FLSA.

         84.     Plaintiffs are entitled to liquidated damages.

         85.     Plaintiffs suffered damages as a result of MSC’s violations.

         86.     Plaintiffs have retained the undersigned law firm to represent them in this action

  and are obligated to pay a reasonable fee and costs.

         WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

  Court enter a judgment decreeing that Defendant MasTec Services Company, Inc., willfully or

  intentionally violated the FLSA, enjoining its violations of the FLSA, and awarding actual

  damages for unpaid overtime, liquidated damages, interest, attorneys’ fees and costs pursuant to

  29 U.S.C. § 216, and any additional relief deemed appropriate.

                             COUNT VIII – UNJUST ENRICHMENT
                                       (Against MSC)

         87.     Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

         88.     Plaintiffs plead this Count in the alternative.

         89.     Plaintiffs conferred a benefit upon MSC, including, but not limited to, working in

  excess of forty (40) hours per week.

         90.     MSC had knowledge of, and voluntarily accepted, Plaintiffs’ services and the

  benefit conferred by Plaintiffs.

         91.     MSC knew that it should have paid Plaintiffs 1.5 times their normal rate of pay for

  hours worked in excess of 40 hours.

                                                   10
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 11 of 12



             92.   MSC was unjustly enriched by not paying Plaintiffs all compensation to which he

  was entitled.

             WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

  Court enter a judgment in their favor awarding damages, interest, and any additional relief deemed

  appropriate by the Court.

                                  COUNT IX – QUANTUM MERUIT
                                         (Against MSC)

             93.   Plaintiffs incorporate paragraphs 1 through 16 as though fully set forth herein.

             94.   Plaintiffs plead this Count in the alternative.

             95.   MSC acquiesced in the provision of services by Plaintiffs.

             96.   MSC was aware that Plaintiffs expected to be compensated.

             97.   MSC failed to compensate Plaintiffs and was unjustly enriched thereby.

             WHEREFORE Plaintiffs Guillermo Perez and Victor Perez respectfully request that the

  Court enter a judgment awarding damages, interest, and any additional relief deemed appropriate

  by the Court.

                                     DEMAND FOR JURY TRIAL

         Plaintiffs Guillermo Perez and Victor Perez hereby demand a trial by jury on all issues so

  triable.

                                                  Respectfully submitted,

                                                  By: /s/ Alejandro F. Garcia
                                                      Alejandro F. Garcia, Esq.
                                                      Florida Bar No. 98505
                                                      agarcia@rgmlawfirm.com
                                                      service@rgmlawfirm.com
                                                      RAMHOFER GARCIA & MOORE, PLLC
                                                      11900 Biscayne Blvd.
                                                      Suite 742

                                                     11
Case 1:19-cv-24718-JAL Document 1 Entered on FLSD Docket 11/14/2019 Page 12 of 12



                                        North Miami, FL 33181
                                        Telephone: (305) 481-9733
                                        Facsimile: (954) 697-0341
                                        Attorneys for Plaintiff




                                       12
